PER CURIAM.
Not content with an appeal from his original sentence of conviction and an application for writ of habeas corpus in which all the questions he now seeks to raise were raised and decided against him, Owens v. Hunter, 10 Cir., 169 F.2d 971. *470petitioner filed in the court of sentence a motion to vacate and -set aside the sentence of conviction. Alleging that he was, on May 19, 1945, sentenced to serve a term of five years, and on the fifth day of January, 1949, was “conditionally discharged” as a parolee, he sought by the motion to have those questions redetermined.
The district judge, of the opinion that petitioner’s contentions were without merit and that the motion should be denied, so ordered, and petitioner has appealed.
We think it plain that the judgment was right.1 It is
Affirmed.
SIBLEY, Circuit Judge

 Owens v. Hunter, 10 Cir., 169 F.2d 971, and cases cited therein.